Appeal from sentence and decree of the surrogate of the county of Washington, directing that letters testamentary be granted to W. McGeoch, one of the executors named in the will of E. Cook, deceased. The chancellor- decided in this case, that an-executor who has renounced the executorship, has a right to retract his renunciation at any time before the grant of administration with the will annexed. And that where there are several executors, and one of them renounces, and fetters testamentary are thereupon issu'ed to the others, he may re-fractas a matter of course, after the death of the others. But that' where all the executors renounce, and administration, with the will annexed, has been actually granted, it is too late to retract the renunciation, at least during the life of the administrator. .
Order appealed from affirmed with costs.